                                                                                                     h}L
                               UNITED SIATES DISTRICT COI.rRT
                               NORTHER$I DISTRICT OF ILLINOIS
                                     EASTERN DIYISION



      C\,tt".             S t=u e*.tso,-t


                                                    1:19-cv46840
(Enter above the fullname
                                                    Judge Steven C' Seeger l-tarlant
of the plaintiff or plaintiffs in
                                                    ili.rii"t Judge Sunil R'
this action)
                                                    PC5        "t
                         vs,                  Casg.,-.
                                              (To   be    supplied   by the Clerk of this   Court)
     M*,I,,^\            5T*pP/,{ysn
    (Drurtsr) oF
                                                                RE CEI VED
                                                                          rl
                                                                     ocl ,6 20,9
                                                             CLER,{8K88ffi8l88,*,
(Enter above the full name of ALL
defendants in this action. Do not
use "et al.")

CHECK ONE ONLY:                              AMEIIDED COMPLAINT

                COMPLAINT I]DIDER THE         CIVI       RIGHTS ACT, TITLE 42 SECTION 1983
                U.S. Code (state, county, or municipal defendants)

                coMpLArNT TINDER THE CONSTITUTION ("BMNS " ACTIOI9, TITLE
                28 SECTION 1331 U.S. Code (federai defendants)

                OTHER (cite statute, if known)

BEFORE FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY


                                                                               Reviewed; 812013
L     Plaintiff(s):

              Name:               C liF kr..'         S   +.t,e,rsoz"                       --

      B.      List all aliases:

      C.      Prisoner identification number:          ?otcl     <tQO-o6fJra

              place of present confine         C* Z                  o** Ft       D ;u b
                                                                                                 ftCy'3
      D.
                                         ^"rrt                   C


      E.      Address:                                                                                     (oorp   o8
      (If there is more than one plaintif{ then each plaintiff must list his or hername, aliases, I.D,
      number, place of confinement, and current address according to the above format on a
      separate sheet of paper.)

II.   Defendant(s):
      (In A below, place the fu1lname of the first defendant in the first blank, his or her official
      position in the second blank, and his or her place of employment in the third blank. Space
      for two additional defendants is provided in B and C.)

      A.      Defendant:                To,v         \>,+eT-
              Title:

              placeofEmptoyment:         CooL                  Ca.^*t-            Uth/L
      B.     Defendant:       11e.I-lcu"( St*4
             Title:      DcLut'*l s't

             Place of    Employment: C          *,^oK            l\ r'xllk          S<   ,-V.''CS
                                                                                                       fC'C'D'*)
      C,     Defendant:

             Title:

             Place ofEmployment:

      (If you have more than three defendants, then all additional       defendants must be listed
      according to the above format on a separate sheet of paper.)




                                                                                         Reviewed:8/2013
UL   List ALL lawsuits you (and your co-plaintiffs, if any) have filed in any statq or federal
     court in the United States:

      A.    Name of case and docket     number:                      ,lJ   ift

     B.     Approximate date of filing lawsuit:                      ilia
     C,     List all plaintiffs (if you had co-plaintiffs), including any aliases:      F t tf


     D.     List all   defendants:               N   ht


     E.     Court in which the lawsuit was filed (if federal court, name the district; if state court,
            name the    county):               il / t
                                              --                                            .--    .




     F.     Name of iudge to whom case was assigned:
                                             .-       li

     G.    Basic claim made:                              AJ   /,+


     H.    Disposition of this case (for example: Was the case dismissed? Was it appealed?
           Is it still pending?):                    Al /


     L     Approximatedate of      disposition: ,*/ 1ft

IB YOUTIAVE FILED MORE THAN ONE LAWSU[T, THENYOUMUST DESCRIBE     TIIE
ADDITIONAL  LAWSUITS   ON  ANOTIIER PIECE  OF  PAPER, USING THIS SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAYE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,
AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-
PLAINTIFFS MUST ALSO I,IST ALL CASES TIIEY IIAVE FILED.




                                                                                        Reviewed:812013
ry.        Statement of Claim:

           State here as briefly as possible the facts of your case. Describe how each defendant is
           involved, including names, dates, and places. Do not give any legal arguments or cite any
           cases or statutes. If you intend to allege a number of related claims, number and set forth
           each claim in a separate paragraph. (Use as much space as you need. Attach extra sheets
           if necessary.)

      Itv.         V>r'e-, t,r1arccrcctecQ 9'wu         rtP'it ?0'ZarT
 -)-          '\oee^ ttt;l;.:< (t,'*,<:e. ll?a':llLr 5tru,tcs
 b--.           lo,,   ,t f \, L    e      y,&it.*i akun+ho fo" -,'\f                             ,




 -'F*,lh        , l-ty t s+ +,t^. 3 n; .,, 6                                           ft"   e

.r::('ts?c*s*r:4 on Di't'b 'r,n Y\cr-1 {                                                     t!orf
  l{v*n rr^< -ekaci- c("r(e b.,.t Afu0                                                           t.t'(
                                                                                   S'o''l    *w r''k
                                                                                          \t
  d    E:kr                 ,.r   Ao*4' ,*'/-. . /*          rh"'L'k-'
                                                                         ,.... /t(
                 tUor,                                                                   fiy{
                                                                                      e-.,

  a   ^*9 T t ,' r                      hc,pr.   t -, rif   r,E     -i
                                                                         (;os to         6t, 5 <'e-,
                                                  bo        I lq          I      ,rro("           (A


                                                                                      o*Ji)
 J'vt. .iel- t* hco-, sn gr,*- o-"-y f<Spc*sc                                                                    .




      i{r, }            I                                                        rr-r-).. fAf
                                                                               tn e,,1'I t <-,.

      rr   't {'.,{-,e-.            4f4e't




                                                                                                  Reviewed:   812013
v.   Relief:

     State briefly exactly what you wantthe court to do for     you. Make no legal arguments. Cite
     no cases or statutes,

     . A             w a*t &          l;   tre          -l<-,   be      Co   ,q ?e,, :,o   /c,/




                                                                  t-
VL   Theplaintiffdemandsthatthecasebetriedbyajury.               K YES U             NO



                                                        CERTIFICATION

                           By signing this Complaint,      I certify that the facts stated in this
                           Complaint are true to the best of my knowledge, information and
                           belief. I understand that if this certification is not correct, i may be
                           subject to sanctions by the Court.

                           signed   tr,i, 00       "r @3 ,zo .lq
                                                    a
                                                        ^y
                                            lo'o )" lq
                                       {'t,,        D,       .AI_.<
                           (Signature of plalntiff or plaintiffs)

                                           Cl,Fton           'D. S l-*u^sn^
                           (Print name)

                                         0ot1e u A.oo 80
                           '-'-" -t*2 Cru^fl f;el'r+raaf of Ca(&ec+?ol
                           (I.D. Number)


                                  D:v ,t? ^ AL' t3 ?. o, BaK ogf ooZ




                                                                                     Reviewed: 8/2013
                                      COOK COUNTY SH ERIf F'S OFFICE
                                          (Oficino del Alguocil del Condodo de Cook)

                                          INMATE GRIEVANCE FORM
                                      (Formulario de Quejo del Preso)



                                                                                                                         E Superintendent:
                                                                                                                         E other:
PRINT -     INMATE IASI NAME (Apellido del Preso):                                    PRINT    - FIRST NAME (Pilmer Nbmbre):                               INMATE EOOKING NUMBER (ItderUentif a ci 6n d e I P re so )


                 J't-t          tiir! 1/i         .
                                                                                                                                                               ! a,$* d#*t*da'

                                  Your grieved 'Esue must meet all criteria lbted below in orderto be ass[ned a control #, to be appealed and/or t6 eihailstiemidies,

disciplinary hearings officer.



Thegrieved issue must not be a rep€at submission ofa grievance collected within the last 15 calendar dap,
Thegrieved issue mustnot be a rep€atsubmission ofa grievancethat previouslyreceined a responseand was appealed.
Thegrieved iasue must not be a repeat submission ofa grievance that previouslyreceived a responseand you chose notto appeal the response within 15 calendar dals
The grieved issue must notcontain offensiveor harassinglanguage.
Thegrievance form must notcontain morethan one issue.




    El   asunto de      li   queia tiene qu€ satishcer todo el criterb listado m6s abajo para obtener un n(mero de control, para ser apehdo y/o agotar todos bs remCd'ros posibles.

seguridad o custodia de proteccl6n para los presc, o decisionesdel oficial de audiencias disciplinarias para los presos.



(rRc/cRwl.
El   asunto de la queia no puede ser una rep€tici6n de una queja sometida en los rihimos 15 dias calendarios.
El   asunto de la queja rio puede ser una repetici6n de una queja previamente recibida y la cual ya ha recibido una respuesta y fue apelada.

los 15 dlascalendarios.
Elasunto de h queia no puede contener lenguaje ofensivo oamenazante
ta solitud de h queia no puede contener mds de un asunto.




REqUIRED -                                      REQUIRED.                      ffiqUIRED -                                                  REQUIRED -
DATE OF INCIDENT                                TIME OF INODENT                SPECIFIC u)CATIOI{ OF INODENT                                 NAME and/or IDENIFIER(S) OF ACCUSED
(Fecho del lncidente)                           (Horod del lncidente)          {Lugor Especifico clel lncidente)                            (Nombre y/o ldentifictci6n &l kusado)



#f ulfrr
                                                                               l:,,

:            !    -7:   .,;4.   1;,   ,-,                 ;1"., !ii-.        ','- ; t-.,...,   !          ,i".           ,, L       i',.,/      =   ,it        {;   t..Ln!'

           -tttt!,i                   ,     i
           , .; ., r                            ,'i ,.           :..; i,!             ,,,                                       t t ,,t !. . ; i -             *7 {t,,'-              l./.-{       ,-J   /
                                                                                       i];-;i.,                  '/.r,          t!/. 1.--       tr;lt,lr                         t:t,;l<'--/rii-
                                                                                                                                                      r.fJ-/
                                                                                                                                                     7'.t.;.r'                  11.,,*4
                                          ,;"         i
                                      i'fi:i                                                                                                                                  ./,nt-| ,   ,   ,




NAMEOFSTAFFOR INMATE(S) HAVING INFORMATION
(Nombre del personolo presos que tengon informdci6n:)




                    i -t'I i' -
                    i^]'\ !\ G.ft-,


(FCN-73XNOV 17)                                       (WHITE COPY       -   INMATE SERVICES) (YEITOW COPY _ CRW/PLATOON COUNSELOR)
W!I                                                                ht
                                                                2013 OCT   t6   fit{ 8: 09
                                                                                                                         .E


wil                                                                                                                      I
                                                                                                                          o
                                                                                                                          L
                                                                                                                          o



                                                                                                                  trF
                                                                                                                   ,o
                                                                                                                _og)
                                                                                                                (J       \r'

                                                                                                                s u; -



                                                                                                                E#f;
                                                                           r r
                                                                           ; i5 \\L
                                                                                        l^                      Q a6
                                                                                                                iggil
                                                                  u-(it-
                                                                  i.) v (
                                                    Ea
                                                    :-              .rl2 -\/
                                                         \'.,
                                                                  V+,V.      Yr
                                                    :    L'J
                                                                  c$I Ylj S ts
                                                                        -.
                                                    --
                                                    :    A.r
                                                                              c9'q
                                                    :
                                                    :-
                                                    :F
                                                         tt\
                                                         \          -J f-."\ ErD -/q
                                                                       \A\r
                                                    ::
                                                                     'Jr-"                  n -J
                                                                                        r,n l')
                                                                      '*;e
                                                                        ;\_^
                                                                             t
                                                                             .J
                                                                                \\
                                                                                   ),                   C
                                                                           tr)J         vl        J S
                                                                           9                      rrl
                                                                           L'ua
                                                                           '7\ J-
                                                                            D-               -Y
                                                                                                        d.
                                                                                                        9'(->
                                                                                Z t
                                                                            U(-4.+..)
                                    %
     t-        ,                        -J
     \      [J                           ,]
     *.) x
     0.,\()
     \)
               f\
               r.}J        \r
                                         3
      .r r) $f
-F^ ()o,
                \.J
                                         -l
                                         H
-
./        )
               '=
               .->(

                 -\  -,_\
                     >/-
                      \-'l                    l)
                 z-\
                 \J                           .-\
          c'                    --I^)         .)
       .rtL--5
      ).-
     \_+tr                             i(,
                      ,]           O---)
     ':-:
     ( )c<                       t\)-
                                 /\
                                      .-,
